                                                                            HALLINAN & KILLPACK LAW FIRM
                                                                        1
                                                                            5240 E. Pima Street
                                                                            Tucson, Arizona 85712
                                                                        2
                                                                            Telephone: (520) 320-5240 / Fax: (520) 577-7044
                                                                            Kirstin T. Eidenbach, Esq.
                                                                        3
                                                                            kirstin@HLFAZ.com
                                                                            State Bar No. 027341
                                                                        4
                                                                            Joane E. Hallinan, Esq.
                                                                            joane@HLFAZ.com
                                                                        5
                                                                            State Bar No. 022487/PAN 65703
                                                                            Audrey C. Miller, Esq.
                                                                        6
                                                                            audrey@HLFAZ.com
                                                                            State Bar No. 031161/PAN 66881
                                                                        7
                                                                            Jeremy Killpack, Esq.
                                                                            jeremy@HLFAZ.com
                                                                        8
                                                                            State Bar No. 033434/PAN 66970
                                                                            Attorneys for Plaintiff
                                                                        9
                                                                                                   UNITED STATES DISTRICT COURT
                                                                       10                       IN AND FOR THE DISTRICT OF ARIZONA
HALLINAN & KILLPACK LAW FIRM
                               5240 E. PIMA STREET, TUCSON, AZ 85712




                                                                       11
                                    TELEPHONE: 520-320-5240




                                                                            Kelly Randolph,                               Case No.
                                                                       12
                                                                                               Plaintiff,
                                                                            vs.
                                                                       13                                                 COMPLAINT
                                                                            Yancey Brewer, et al.,
                                                                       14
                                                                                                                          Assigned to Honorable
                                                                                               Defendants.
                                                                       15

                                                                       16

                                                                       17

                                                                       18   I.    REQUEST FOR JURY TRIAL

                                                                       19         1.     A jury trial is requested.

                                                                       20   II.   PARTIES

                                                                       21         2.     Plaintiff Kelly Randolph (“Ms. Randolph” or “Plaintiff”) was remanded to

                                                                       22         the custody of the Arizona Department of Corrections at the time of the incident.
                                                                        1          She was housed at ASPC - Perryville, Lumley Unit, a prison facility operated by

                                                                        2          the Arizona Department of Corrections, Rehabilitation & Reentry.

                                                                        3          3.     Defendant Yancey Brewer (“Defendant Brewer” or “COII Brewer”) is an

                                                                        4          employee of the Arizona Department of Corrections and was at the relevant time a

                                                                        5          corrections officer working in the unit where Ms. Randolph was housed.

                                                                        6          4.     Defendant Ronald Lee is an employee of the Arizona Department of

                                                                        7          Corrections and was at the relevant time the Deputy Warden of the unit or facility

                                                                        8          where Ms. Randolph was housed.

                                                                        9   III.   JURISDICTION AND VENUE
HALLINAN & KILLPACK LAW FIRM
                               5240 E. PIMA STREET, TUCSON, AZ 85712




                                                                       10          5.     This Court has jurisdiction over Counts One and Two deriving from 28
                                    TELEPHONE: 520-320-5240




                                                                       11          U.S.C. §§1331 and 1343 and 42 U.S.C. §1983.

                                                                       12          6.     This Court has supplemental jurisdiction over Counts Two, Three, Four,

                                                                       13          and Five deriving from 28 U.S.C. §1367 because the claims are so related that they

                                                                       14          form part of the same case or controversy.

                                                                       15          7.     Venue is appropriate in the Phoenix division of the US District Court,

                                                                       16          District of Arizona under 28 U.S.C. §1391 because a substantial part of the events

                                                                       17          and omissions giving rise to the claims occurred in Maricopa County, Arizona.

                                                                       18   IV.    ALLEGATIONS COMMON TO ALL CLAIMS

                                                                       19          8.     On or about January 31, 2020, Ms. Randolph entered Kitchen 27 escorted

                                                                       20          by a COII.

                                                                       21          9.     With COII Bright behind her holding the door, Ms. Randolph entered the

                                                                       22          kitchen and encountered Defendant Brewer.

                                                                                                                                                             2|Page
                                                                        1        10.     Immediately and without provocation, Defendant Brewer began yelling

                                                                        2        obscenities at Ms. Randolph.

                                                                        3        11.     Throughout the verbal assault, Defendant Brewer did not give directions or

                                                                        4        otherwise indicate what behavior he expected from Ms. Randolph.

                                                                        5        12.     Defendant Brewer, without warning or explanation, threw his handheld

                                                                        6        radio forcefully at Ms. Randolph.

                                                                        7        13.     Defendant Brewer’s radio struck Ms. Randolph’s left arm and left breast,

                                                                        8        causing her immediate pain and numbness to her left fifth finger.

                                                                        9        14.     Neither Defendant Brewer nor COII Bright provided any explanation or
HALLINAN & KILLPACK LAW FIRM
                               5240 E. PIMA STREET, TUCSON, AZ 85712




                                                                       10        justification for the unprovoked assault.
                                    TELEPHONE: 520-320-5240




                                                                       11        15.     Following the assault, Ms. Randolph began experiencing anxiety and

                                                                       12        symptoms of post-traumatic stress for which she now requires medication and

                                                                       13        intensive therapy.

                                                                       14        16.     Ms. Randolph’s anxiety interferes with her ability to work and to perform

                                                                       15        daily life activities.

                                                                       16

                                                                       17   V.    CLAIMS FOR RELIEF

                                                                       18                                        COUNT ONE

                                                                       19    Defendant Brewer’s unprovoked assault was a violation of Ms. Randolph’s Eighth
                                                                              Amendment right to security in her person and gives rise to a cognizable claim
                                                                       20                               under 42 U.S.C. §1983

                                                                       21
                                                                                 17.     Plaintiff incorporates her statements made above as if stated in full herein.
                                                                       22

                                                                                                                                                             3|Page
                                                                        1        18.       At the relevant times, Defendant Brewer acted under color of law as a

                                                                        2        corrections officer for the Arizona Department of Corrections.

                                                                        3        19.       The force Defendant Brewer used in striking Ms. Randolph with a handheld

                                                                        4        radio was unrelated to any reasonable need to restore order or discipline.

                                                                        5        20.       Defendant Brewer acted maliciously and sadistically to cause harm in

                                                                        6        yelling obscenities at Ms. Randolph and hitting her with his radio.

                                                                        7        21.       Defendant Brewer harmed Ms. Randolph by causing her significant pain to

                                                                        8        her left chest and arm, numbness in her left fingers and hand, and post-traumatic

                                                                        9        stress.
HALLINAN & KILLPACK LAW FIRM
                               5240 E. PIMA STREET, TUCSON, AZ 85712




                                                                       10                                          COUNT TWO
                                    TELEPHONE: 520-320-5240




                                                                       11     Defendant Lee’s deliberate indifference to Ms. Randolph’s pain and failure to
                                                                            adequately train and manage Defendant Brewer and COII Bright was a violation of
                                                                       12   Ms. Randolph’s Eighth Amendment right to security in her person and gives rise a
                                                                                                 cognizable claim under 42 U.S.C. §1983.
                                                                       13

                                                                       14       22.        Plaintiff incorporates her statements made above as if stated in full herein.

                                                                       15       23.        At the relevant times, Defendant Lee acted under color of law as the deputy

                                                                       16       warden responsible for training and management of Defendant Brewer and COII

                                                                       17       Bright.

                                                                       18       24.        Defendant Lee failed to adequately train Defendant Brewer in appropriate

                                                                       19       and constitutionally acceptable use of force.

                                                                       20       25.        Defendant Lee failed to adequately train COII Bright in appropriate

                                                                       21       responsive or intervening measures when another employee of the Arizona

                                                                       22       Department of Corrections committed an assault upon an inmate.

                                                                                                                                                               4|Page
                                                                        1      26.       Defendant Lee failed to adequately manage Defendant Brewer in order to

                                                                        2      prevent his unconstitutional use of force.

                                                                        3      27.       Defendant Lee was aware of the risk of harm of unsupervised and untrained

                                                                        4      corrections officers’ use of force against inmates.

                                                                        5      28.       Defendant Lee’s failure to train and manage Defendant Lee and COII

                                                                        6      Bright demonstrates deliberate indifference to a serious risk of harm to Ms.

                                                                        7      Randolph.

                                                                        8      29.       Through his failures to adequately train and manage, Defendant Lee caused

                                                                        9      Ms. Randolph harm when Defendant Brewer verbally and physically assaulted her
HALLINAN & KILLPACK LAW FIRM
                               5240 E. PIMA STREET, TUCSON, AZ 85712




                                                                       10      and COII Bright did not intervene.
                                    TELEPHONE: 520-320-5240




                                                                       11
                                                                                                               COUNT THREE
                                                                       12
                                                                                     Defendant Brewer’s unprovoked assault is a battery under state law.
                                                                       13
                                                                               30.       Plaintiff incorporates her statements made above as if stated in full herein.
                                                                       14
                                                                               31.       Defendant Brewer intended to cause harmful and offensive contact with
                                                                       15
                                                                               Ms. Randolph when he yelled obscenities at her and struck her with his handheld
                                                                       16
                                                                               radio.
                                                                       17
                                                                               32.       Defendant Brewer harmed Ms. Randolph by causing her significant pain to
                                                                       18
                                                                               her left chest and arm, numbness in her left fingers and hand, and post-traumatic
                                                                       19
                                                                               stress.
                                                                       20
                                                                                                                COUNT FOUR
                                                                       21
                                                                            Defendant Brewer’s actions amount to intentional infliction of emotional distress
                                                                       22                                 under state law.

                                                                                                                                                             5|Page
                                                                        1

                                                                        2        33.      Plaintiff incorporates her statements made above as if stated in full herein.

                                                                        3        34.      Defendant Brewer’s unprovoked assault was conduct so extreme as to go

                                                                        4        beyond all possible bounds of decency.

                                                                        5        35.      Defendant Brewer’s assault was intentional as he deliberately yelled at Ms.

                                                                        6        Randolph and struck her forcefully with his radio.

                                                                        7        36.      Defendant Brewer’s assault caused Ms. Randolph to suffer severe

                                                                        8        emotional distress in the form of post-traumatic stress and anxiety.

                                                                        9                                         COUNT FIVE
HALLINAN & KILLPACK LAW FIRM
                               5240 E. PIMA STREET, TUCSON, AZ 85712




                                                                       10    Defendant Lee is vicariously liable for Defendant Brewer’s actions of battery and
                                    TELEPHONE: 520-320-5240




                                                                                       intentional infliction of emotional distress under state law.
                                                                       11

                                                                       12        37.      Plaintiff incorporates her statements above as if stated in full herein.

                                                                       13        38.      Defendant Brewer was an employee under the supervision of Defendant

                                                                       14        Lee at all relevant times.

                                                                       15        39.      Defendant Brewer acted within the scope of his duties and in furtherance of

                                                                       16        Defendant Lee’s business when he committed the torts of battery and intentional

                                                                       17        infliction of emotional distress against Ms. Randolph.

                                                                       18        40.      Defendant Lee is responsible for Defendant Brewer’s actions taken within

                                                                       19        the scope of Defendant Brewer’s employment.

                                                                       20

                                                                       21   FOR THE REASONS STATED ABOVE, Plaintiff requests judgment against each of the

                                                                       22   Defendants in the amounts and proportions deemed by the trier of fact as sufficient to

                                                                                                                                                               6|Page
                                                                        1   compensate Plaintiff for the harm caused by Defendants’ violation of her constitutional

                                                                        2   rights, battery, and intentional infliction of emotional distress as follows, for:

                                                                        3      A.      Plaintiff’s medical expenses and future medical expenses;

                                                                        4      B.      Plaintiff’s lost wages;

                                                                        5      C.      Plaintiff’s pain and suffering;

                                                                        6      D.      Plaintiff’s emotional distress;

                                                                        7      E.      Special and punitive damages;

                                                                        8      F.      As the successful parties to this civil action, Plaintiff also prays for an award of his

                                                                                       costs realized herein pursuant to A.R.S. §12-341 and for reasonable attorney’s fees
                                                                        9
HALLINAN & KILLPACK LAW FIRM
                               5240 E. PIMA STREET, TUCSON, AZ 85712




                                                                                       and litigation costs pursuant to 42 U.S.C. §1988; and
                                                                       10
                                    TELEPHONE: 520-320-5240




                                                                               G.      For such relief the Court deems just and proper in the circumstances.
                                                                       11

                                                                       12
                                                                            RESPECTFULLY SUBMITTED this 25th day of Novemer, 2020.
                                                                       13

                                                                       14                                                  /s/ Kirstin T. Eidenbach
                                                                                                                          Kirstin T. Eidenbach, Esq.
                                                                       15                                                 Joane E. Hallinan, Esq.
                                                                                                                          Audrey C. Miller, Esq.
                                                                       16                                                 Jeremy Killpack, Esq.
                                                                                                                          Hallinan & Killpack Law Firm
                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                                                                                                                      7|Page
